Citation Nr: 1030882	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  00-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chest and muscle pain, 
to include as due to an undiagnosed illness and as secondary to 
service-connected mixed ventilatory defect and/or history of 
viscerotropic leishmaniasis.  

2.  Entitlement to service connection for systemic mycoplasma, to 
include as due to an undiagnosed illness and as secondary to 
service-connected history of viscerotropic leishmaniasis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to 
December 1991, which included service in the Southwest Asia 
Theater of Operations from February 16, 1991 to March 15, 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied service connection for chest and muscle pain, to 
include as due to an undiagnosed illness, and systemic 
mycoplasma.

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2004.  A transcript 
of the hearing is of record.  

The Board notes at this juncture that the Court has held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the VLJ who chairs a 
hearing fulfill two duties to comply with that regulation.  These 
duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked.  See Bryant v. Shinseki, - Vet. App. -, No. 08-
4080 (Jul. 1, 2010).  In this case, the VLJ set forth the issues 
to be discussed at the hearing and sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims.  See May 2004 hearing transcript.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have 
they identified any prejudice in the conduct of the Board 
hearing.  Rather, the hearing focused on the elements necessary 
to substantiate the claims and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of those 
elements.  As such, the Board finds that consistent with Bryant, 
the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

The issues on appeal were most recently remanded by the Board in 
March 2009 for additional development and to address due process 
concerns.  More specifically, the Board instructed the RO/Appeals 
Management Center (AMC) to provide the Veteran appropriate notice 
regarding his claims for service connection for chest and muscle 
pain and systemic mycoplasma on a secondary basis, to obtain 
additional VA treatment records from facilities in Charleston, 
Myrtle Beach and Ann Arbor, and to schedule the Veteran for 
appropriate VA examinations.  The actions directed by the Board 
have been accomplished and the matters have been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with polymyalgia and atypical 
chest pain of unknown etiology, and the medical evidence 
establishes that complaints began within the presumptive period 
established by regulation.

2.  The Board resolves reasonable doubt in the Veteran's favor by 
finding that his service-connected history of viscerotropic 
leishmaniasis caused his systemic mycoplasma pneumonia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chest and muscle pain 
have been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).

2.  The criteria for service connection for systemic mycoplasma 
have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009)

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2009).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2008); Allen v. Brown, 
7 Vet. App. 439 (1995).  In the latter instance, the nonservice-
connected disease or injury is said to have been aggravated by 
the service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).  In cases of aggravation of a Veteran's nonservice-
connected disability by a service-connected disability, the 
Veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Under legislation specific to Persian Gulf War Veterans, service 
connection may be established for a qualifying chronic disability 
resulting from an undiagnosed illness that became manifest during 
active service in the Southwest Asia Theater of Operations during 
the Persian Gulf War or to a degree of 10 percent or more during 
a specific presumption period.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317(a)(1)(i) (2009).  

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed illness; 
(B) a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants presumptive 
service-connection.  38 U.S.C.A. § 1117(a)(2) (West 2002) and 38 
C.F.R. § 3.317(a)(2)(i) (2009).

Service connection for a disability due to an undiagnosed illness 
requires that such disability, by history, physical examination, 
and laboratory tests, cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii) (2009).  There cannot 
be any affirmative evidence that relates the undiagnosed illness 
to a cause other than being in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2009).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided under 
the specific provisions pertaining to Persian Gulf Veterans.  
VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurological signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) 
(2009).  There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  38 C.F.R. § 3.317(a)(2)(3) 
(2009).

Compensation shall not be paid, however, if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf war; or if there is 
affirmative evidence that an undiagnosed illness was caused by a 
supervening condition or events that occurred between the 
appellant's most recent departure from active duty in the 
Southwest Theater of Operations during the Persian Gulf war and 
the onset of the illness; or if there is affirmative evidence 
that the illness is the result of the appellant's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317(c) (2009).  

As noted in the Introduction, the Veteran served in the Southwest 
Asia Theater of Operations.  Therefore, he qualifies for 
consideration for presumptive service connection for disabilities 
resulting from undiagnosed illness or unexplained chronic multi-
symptom illness.  

The Veteran contends that he has had increased muscle and left-
sided chest pain, and systemic mycoplasma pneumonia, as a result 
of service.  He asserts that he never had any of these problems 
prior to his service in the Persian Gulf.  The Veteran has also 
asserted that the diagnosis of mycoplasma pneumonia is an 
infection secondary to service-connected history of viscerotropic 
leishmaniasis and that his left-sided chest pain should be 
considered associated to his service-connected mixed ventilatory 
defect of uncertain etiology due to undiagnosed illness.  See VA 
Forms 21-4138 dated September 1999, April 2000, November 2000 and 
January 2006; May 2001 statement in support of claim; August 2003 
VA Form 9; May 2004 hearing transcript.  

Several lay statements have been submitted in support of the 
Veteran's claims.  His mother reports that she is a licensed 
practical nurse and that the Veteran complains of daily chest 
pain and weakness in his muscles and arms.  See statement from 
G.D. received June 1997.  His father reports that the Veteran 
returned after a few brief months in the Persian Gulf with 
conditions that are progressively deteriorating and observable, 
to include observing the Veteran grasping his chest in pain.  See 
statement from D.C.K. received July 1997.  His sister reports 
that prior to serving in the Army, the Veteran was healthy and 
strong, but that she has witnessed first hand how his health has 
deteriorated.  See statement from R.L. received July 1997.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, chest pain and systemic 
mycoplasma.  The Veteran was seen with complaint involving his 
muscles.  See health records dated August 1990 (upper back pain 
restricts movement; injured lifting road wheels; assessment of 
possible pulled muscles); December 1990 (complaint of injury to 
left upper arm; assessment of strained deltoid); and January 1991 
(complaint of pain in left heel, mostly when lifting up on heel; 
assessment of possible strained muscle).  The service treatment 
records do not include a discharge examination report.  

Post-service medical evidence of record reveals that the Veteran 
has been seen on numerous occasions with complaint of left-sided 
chest pain.  See e.g., November 1996 abbreviated medical record; 
January 1998 medical record; December 1998 primary care B note; 
March 1999 primary care green progress note; September 1999 
medical record; October 2000 medical certificate; September 2003 
Initial Patient Assessment from the Center for the Study of War 
Related Illnesses; primary care C attending notes dated February 
2004 and July 2004; December 2007 urgent care note; April 2008 
primary care provider note.  He has been diagnosed with chronic 
pain syndrome; non-cardiac chest pain with shortness of breath; 
chronic chest pain with history of pleural scarring; left chest 
pain, unchanged, not cardiac in nature; atypical chest pain; 
chronic pain left chest; and pleuritic chest pain.  See August 
2000 consult request; October 2000 medical certificate; February 
2005 primary care C RS note; December 2005 primary care A note; 
March 2006 urgent care provider note; October 2007 addendum from 
Myrtle Beach outpatient clinic; April 2008 primary care provider 
note.  

A November 1996 pulmonary perfusion ventilatiostatus contained an 
impression of low probability for acute pulmonary embolism; 
perfusion and aerosol images are essentially normal, however, by 
strict criteria, chest x-ray abnormality places these findings 
into a low probability.  A November 1996 chest x-ray contained an 
impression of free flowing moderate size left pleural effusion; 
minimal atelectasis in the left lower lobe noted.  There was no 
change in the moderate left pleural effusion, but the chest was 
otherwise stable and unchanged, in December 1996.  Subsequent 
chest x-rays, however, show no effusions and contain impressions 
of no intrathoracic disease, no active pulmonary disease, and no 
acute cardiopulmonary process.  See x-ray reports from VA Medical 
Centers (VAMCs) in Ann Arbor and Charleston dated January 1997, 
February 1997, May 1997, July 1997, May 1998, September 1998, 
September 1999, October 1999, November 1999, February 2000, May 
2000, October 2000, February 2005 and March 2006.  

The Board notes that an April 2000 electrocardiogram (EKG) was 
normal but a November 2000 EKG was noted to be abnormal.  A March 
2006 EKG was again normal and the most recent record of treatment 
reveals an assessment of pleuritic chest pain and an EKG done in 
the office within normal limits.  See April 2008 primary care 
provider note.  

The Veteran underwent a VA compensation and pension (C&P) general 
medical examination in February 1997.  In pertinent part, he 
reported pain in various muscles and indicated that his arms and 
back are always sore.  He also indicated that his entire body was 
sore to a lesser degree than his arms and back.  The Veteran also 
reported left-sided chest pain for five or six years.  

The examiner indicated that a November 1996 chest x-ray revealed 
a left pleural effusion and minimal atelectasis in the left lower 
lobe.  The examiner also reported that thoracentesis was 
performed that showed the effusion was an exudate, 26 percent of 
the white blood cells identified in the fluid were eosinophils, 
and that the cultures of the fluid did not grow any bacterial or 
mycobacterial organisms.  

Following physical examination and diagnostic testing, the 
Veteran was diagnosed in pertinent part with severe mixed 
ventilatory defect of uncertain etiology; history of left pleural 
effusion; and history of premature atrial complexes.  No 
diagnoses were made in relation to his complaints of muscle and 
chest pain.  

Medical records from the University of Michigan Hospital reveal a 
March 1997 impression of atypical chest pain and upper chest 
myalgias present for six years that the Veteran related to 
following Desert Storm involvement.  A subsequent March 1997 
record contains an impression of chronic fatigue, dyspnea, with 
musculoskeletal aches.  The examining physician reported that a 
precise diagnosis had not been arrived at but indicated that some 
features of his symptoms suggested fibromyalgia.  An impression 
of polymyalgia was made in September 2000.  See record from 
Myrtle Beach Medical Center.  

In a June 2001 letter to the Veteran, Dr. K.M. Leisure reported 
that the Veteran had eosinophilic pneumonitis and eosinophilic 
pleural effusions with hypoxia consistent with viscerotropic 
leishmaniasis, now resolved, and positive mycoplasma pneumonia 
lgG serologies, August 2000, consistent with mycoplasma 
coinfection.  Dr. Leisure reported that humans and animals 
infected with leishmaniasis are more susceptible to general 
bacterial and viral infections.  

The Veteran underwent a VA C&P joints examination in July 2005, 
at which time he reported chest pain only on the left side.  He 
described the pain as located near the axillary area.  The 
Veteran did indicate that at times, the pain was very acute with 
an intensity of ten on a scale of one to ten.  He also reported 
that it was sharp, like a stabbing knife, and that it is 
constant.  The examiner reported that according to the Veteran's 
history, he was suffering from chest pain and shortness of breath 
in 1991 while in service.  The examiner further indicated that 
the Veteran reported being treated by military doctors and 
diagnosed with left-sided pleural effusion in 1991.  The Veteran 
reported that it was drained by aspiration but that he had 
another episode two to three months later.  

Physical examination revealed no evidence of shortness of breath, 
chest wall appeared normal without any abnormal swelling or 
disfigurement, and there was no muscle spasm in the dorsal or 
lateral chest wall.  Intercostal muscles were nontender and there 
were no trigger points.  In pertinent part, the Veteran was 
diagnosed with normal chest wall, including ribs.  The examiner 
reported that there was no evidence of fibromyalgia per the 
examination and that as far as the orthopedic part of the 
examination was concerned, the Veteran did not have any 
diagnosable condition relating to muscle complaints and chest 
pain.  The examiner found that the Veteran's complaints of chest 
and muscle pain are not likely to be any symptoms of undiagnosed 
disability and are unlikely to be attributable to an undiagnosed 
illness.  The examiner also reported that it was not likely that 
the current physical complaint of chest pain had its onset during 
active service, but that s/he could not give any opinion as to 
whether it is related to any in-service disease.  

In July 2005, it was noted that the Veteran's current complaint 
of constant chest pain without physical findings or other 
associated symptoms is likely to be part of his somatic 
preoccupation.  See infectious disease clinic note.  The 
following month, the Veteran reported persistent chest pain 
localized over the lower left lateral area, non-pleuritic, 
moderate to severe in intensity.  He indicated that he had had 
two episodes of pleural effusion, the first in 1996 when it was 
tapped and when he was told a cause could not be found and the 
second a few years later, which spontaneously resolved without 
drainage.  The VA examiner noted that the Veteran's chest pain 
may be a possible residual of his history of viscerotropic 
leishmaniasis.  See August 2005 infectious disease 
admission/initial assessment note.  

Post-service medical evidence of record also reveals that the 
Veteran was found to have systemic mycoplasma pneumonia infection 
in September 2000.  See record from Myrtle Beach Medical Center; 
see also November 2000 letter from Dr. D. Bordeaux.  In July 
2005, a VA examiner reported positive IgG for mycoplasma in 2001 
and evidence of remote infection without evidence of current 
infection.  The impression was that the Veteran did not have 
chronic mycoplasma infection.  See infectious disease clinic 
note.  In August 2005, a VA examiner noted that the Veteran 
received treatment with two years of antibiotics against the 
mycoplasma infection and diagnosed him with mycoplasma infection, 
adequately treated with two year course of antibiotics.  See 
infectious disease admission/initial assessment note.  An April 
2006 addendum to the August 2005 infectious diseases note 
indicates that it is not as likely that the Veteran's mycoplasm 
pneumoniae had its onset during service.  The rationale was that 
the IgG serology for mycoplasms was obtained in 2000 and was 
1:160; there was no recorded serology during or within a year of 
separation from service.  

The Board remanded the claims in pertinent part to schedule the 
Veteran for appropriate VA examinations for the purpose of 
assessing his complaints and obtaining an opinion as to etiology, 
to include whether any disorder is secondary to any of the 
claimed service-connected disorders.  The Veteran underwent a VA 
C&P hemic disorders examination in July 2009, at which time his 
claims folder was reviewed.  

The examiner noted that in reviewing the claims folder, she found 
a July 2005 infectious disease note that documents he had 
leishmaniasis ruled out by serum.  The Veteran also had a 
positive IgG for mycoplasma in 2001 with evidence of remote 
infection without evidence of current infection.  It was noted 
that he did not have visceral leishmaniasis or chronic 
mycoplasma.  Chronic left chest pain was noted as unchanging over 
the years, as was a history of dysphagia and known Barrett's, for 
which he is followed by gastroenterology.  The examiner noted 
that the Veteran has been treated with amitriptyline, gabapentin, 
oxycodone and a TENS unity for his chronic left chest pain.  A 
note from gastroenterology in July 2005 documents constant left 
chest pain since the military and that chest pain without 
physical findings or other associated symptoms is likely to be 
part of the Veteran's somatic preoccupation.  From October 2003, 
the examiner noted that the claims folder documents pleural 
scarring from previously unexplained pleural effusions.  In 2000, 
the claims folder documents that he had systemic mycoplasma 
pneumonia with positive titers and a note from November 2000 
reports a negative work up for left-sided chest pain.  The 
November 2000 physician noted that s/he had run out of ideas 
regarding what to do for him.  The examiner also noted that the 
Veteran was encouraged to see psychiatry several times in the 
past.  The 1997 VA C&P examiner was reviewed and was noted to 
document chest pain and a diagnosis of mixed ventilatory defect 
of uncertain etiology per PFTs.  The examiner also noted that the 
Veteran has had multiple negative work ups for chest pain in the 
past years, all of which document non-cardiac in nature.  In 
2005, infectious disease stated that he was adequately treated 
with a two-year course of antibiotics for mycoplasma pneumonia 
and he had viscerotropic leishmaniasis with possible residuals of 
chest pain and gastrointestinal problems.

The Veteran reported that the onset of his chest pain began in 
1991 and that he has had numerous work ups in the past.  The 
chest pain is always left-sided, it is continuous, and it feels 
like a knife stabbing him in the chest.  There are no alleviating 
or aggravating factors.  The Veteran also reported a history of 
pleural effusion in the left lung with some pleural scarring that 
is unexplained.  He did report shortness of breath but denied 
nausea, vomiting or edema.  The Veteran also indicated that his 
effusions may have been causing his chest pain.  He indicated 
that he had been seen by cardiology recently in June 2009 and was 
diagnosed with chronic left chest pain.  The Veteran also has a 
history of esophagitis with possible Barrett's esophagus and a 
history of mycoplasma pneumoniae treated with antibiotics for two 
years.  He indicated that he did not currently have mycoplasma.  
He also reported that he tested positive for leishmaniasis in the 
past and that he had a hand ulcer while in Germany with no 
residuals.  

The examiner noted that there were no clinical tests currently 
indicated as the Veteran had had cardiac work ups in the past, 
all of which were negative.  Following physical examination, the 
examiner's impression was atypical chest pain of unknown 
etiology, not attributable to a known diagnosis and not related 
to service-connected mixed ventilatory defect or viscerotropic 
leishmaniasis.  The examiner noted that it is possible that the 
Veteran could have some chest pain from a gastroduodenal ulcer 
and esophagitis as he has Barrett's esophagus.  It was her 
opinion that his chest pain is most likely not related to service 
as she found no documentation of chest pain in service.  It was 
also her opinion that it is most likely not that the Veteran's 
mixed ventilatory defect of uncertain etiology and/or history of 
viscerotropic leishmaniasis caused or aggravated any disability 
manifested by chest or muscle pain as he had chest pain that 
began prior to his diagnosis of leishmaniasis and he has been 
seronegative since August 2000 and continues to have chest pain.

It was also the examiner's impression that the Veteran had status 
post systemic mycoplasma pneumonia of unknown etiology and no 
residual effects noted from his history of systemic mycoplasma 
pneumonia.  It was her opinion that it is at least as likely as 
not that the Veteran's history of viscerotropic leishmaniasis 
aggravated his systemic mycoplasma pneumonia as a note from Dr. 
Leizure [sic] of infectious disease, adult and travel medicine, 
documents that humans and animals infected with leishmaniasis are 
more susceptible to general bacterial and viral infections.  
However, the examiner could not say that he would not have 
developed the mycoplasma pneumonia had he not had the 
leishmaniasis.  The examiner noted that the Veteran does not 
currently have systemic mycoplasma pneumonia.  

To summarize, the Veteran has continually complained of chest 
pain, which has consistently been determined to be non-cardiac in 
nature.  In this regard, he has been diagnosed with chronic pain 
syndrome; non-cardiac chest pain with shortness of breath; 
chronic chest pain with history of pleural scarring; left chest 
pain, unchanged, not cardiac in nature; and chronic pain left 
chest.  The Veteran has also complained of muscle pain and has 
been diagnosed with upper chest myalgias, musculoskeletal aches, 
and polymyalgia.  

The Board finds that the evidence of record supports the claim 
for service connection for chest and muscle pain.  During the 
July 2009 VA hemic disorders examination, the Veteran was 
diagnosed with atypical chest pain of unknown etiology.  The VA 
examiner determined that this condition was not attributable to a 
known diagnosis and was not related to service-connected mixed 
ventilatory defect or viscerotropic leishmaniasis.  The examiner 
also determined that it is most likely not related to service as 
she found no documentation of chest pain in service.  The Board 
acknowledges this negative etiological opinion.  It also 
acknowledges the July 2005 VA examiner's opinion that the 
Veteran's complaints of chest and muscle pain are not likely to 
be any symptoms of undiagnosed disability and are unlikely to be 
attributable to an undiagnosed illness.  

The Board finds, however, that the evidence of record supports a 
grant of service connection for chest and muscle pain, which fall 
under the category of a qualifying chronic disability resulting 
from an undiagnosed illness manifested by one or more signs or 
symptoms such as muscle pain and cardiovascular signs or symptoms 
under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 
(2009).  This is so because the objective medical evidence 
establishes that the Veteran has been seen with complaint of 
chest pain since at least November 1996 and with complaint of 
muscle pain since at least March 1997 with diagnoses of atypical 
chest pain and upper chest myalgias made in March 1997.  See 
record from University of Michigan Hospital; see also November 
1996 abbreviated medical record.  In addition, the lay evidence, 
to include that provided by the Veteran's family, establishes the 
continuity of symptomatology since service.  The Board finds the 
lay evidence both competent and credible.  See Layno, 6 Vet. App. 
at 470 (1994).

Moreover, and as noted above, service connection is warranted if 
a qualifying chronic disability resulting from an undiagnosed 
illness becomes manifest to a degree of 10 percent or more during 
a specific presumption period.  The presumptive period 
established by the regulations runs until December 31, 2011.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) (2009).  
As the Veteran's complaints of chest and muscle pain fall within 
the presumptive period, service connection for chest and muscle 
pain is warranted.

The evidence of record also supports the claim for service 
connection for systemic mycoplasma on a secondary basis.  The 
Board acknowledges that the Veteran does not currently have 
systemic mycoplasma pneumonia.  The requirement that the Veteran 
have a current disability is satisfied, however, when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In that 
vein, the Veteran was found to have systemic mycoplasma pneumonia 
infection in September 2000 and he filed his initial claim in 
November 2000.  See VA Form 21-4138; see also record from Myrtle 
Beach Medical Center and November 2000 letter from Dr. D. 
Bordeaux.  

The examiner who conducted the July 2009 VA C&P hemic disorders 
examination could not determine the etiology of the Veteran's 
status post systemic mycoplasma pneumonia, and further noted that 
there were no residual effects, but was of the opinion that it is 
at least as likely as not that the Veteran's history of 
viscerotropic leishmaniasis aggravated his systemic mycoplasma 
pneumonia.  While the examiner stated the opinion in terms of 
aggravation, the rationale for the opinion suggests causation.  
Specifically, the opinion was based on the June 2001 letter from 
Dr. Leisure, which documented that humans and animals infected 
with leishmaniasis are more susceptible to general bacterial and 
viral infections.  Although the July 2009 VA examiner could not 
say that the Veteran would not have developed the mycoplasma 
pneumonia had he not had the leishmaniasis, the Board resolves 
all reasonable doubt by finding that service connection is 
warranted for systemic mycoplasma on a secondary basis.  See 
38 C.F.R. § 3.310 (2009).  

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the claims have been 
granted, the duty to notify and assist has been met to the extent 
necessary.




ORDER

Service connection for chest and muscle pain is granted.  

Service connection for systemic mycoplasma is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


